Title: To George Washington from Moustier, 21 November 1788
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
New York 21st Novr 1788.

The disagreeable weather which I have almost constantly experienced since my departure from Mount Vernon, has only served to justify my fears in that respect. I do not, however, regret the error into which I have been led with regrard to the pleasantness of the American autumn, as without that I should not have had the confidence to undertake a journey at this season.

To that I owe the satisfaction of having made a personal acquaintance with your Excellency. The pleasantest days which I have seen, in every respect, since my residence in this Country, have been those which I spent at Mount Vernon. I hope another year I shall be happy enough to visit that interesting spot, and make a longer tarry there.
I found no news directly from France; the Gazzettes confirm the suppression of the Packet-boats, but exhibit the different opinions which are entertained respecting a proposition which is now upon the Carpet for establishing others between France & the United States by contract, instead of having them under the direction of the marine department which is Known to be injurious, and subject to many abuses. As this plan forms the basis of a project which I remitted to my court at the beginning of this year, I hope it will not be long before we are informed that some permanent means has been adopted to establish the correspondence between the inhabitants of the two countries. I never lose sight of those measures which can confirm & strengthen the mutual tie. A complete knowledge of the interests of both nations appears to me of very great importance towards effecting this and I neglect nothing that can give it.
The most critical point is the commerce with the West Indies I have the honor to send to your Excellency two pamphlets which have appeared upon this subject in France about the time of the publication of the Arret of the Council of the King for admitting certain foreign commodities, and to facilitate those which appear exorbitant on the one hand, or insufficient on the other. The United Americans have said nothing, but the French Colonists in pleading their own cause have pled that of the Americans. This question is yet deserving of consideration. I am exceedingly desireous that some plan may be proposed which may conciliate all interests. It is a subject worthy the attention of the most celebrated Geniuses who are anxious to have the French and Americans strongly united.
I have sent to Colo. Hamilton the watch and the letter with which your Excellency charged me, and have addressed to M. de Letombe that which was destined for him. I have already become acquainted with Genl Williams here and at Philadelphia, I have been very glad to renew it under your auspices.

Mde La Mise de Brehan is sensibly touched with the pleasing attention which she experienced from you and the Mrses Washingtons, and has charged me to give her particular thanks to you and beg you, Sir, to tender her sincere compliments to them, to which permit me to have the honor of joining my respectful acknowledgements. We have here no such fine walks as those at Mount Vernon. The prevailing mode of life and the social qualities of the inhabitants of this City do not afford much to an European Stranger to compensate the want of those simple charmes of nature which are found in the country, or the refined pleasures of Cities where the arts & the urbanity of the inhabitants open a thousand different sources of enjoyment. However, one may here find a closet for meditation, an occupation which I frequently give myself up to, particularly to admire those things of an interesting nature which took place during the first period of the Revolution in these States, and to contribute all that in me lies to their future prosperity, and that may attach them to us as good Allies & affectionate friends. I have the Honor to be, with a most respectful attachment Sir, Yr Excellency’s most Hble & Obedt Servt

Le Cte de Moustier.

